Citation Nr: 0332089	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  96-13 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a back disorder on 
direct or secondary basis


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On June 3, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had Active Duty in the 
United States Air Force from February 
1971 to February 1975.  The veteran 
states that he suffered a head injury 
while in service.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain all 
service medical records.  If no service 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

2.  The veteran indicates that he 
received in-patient hospital treatment at 
Grissom Air Force Base hospital in 
service for head injury.  Please contact 
the veteran and ask him to provide as 
much information as possible about the 
specific dates of treatment, including 
the location of the hospital.  When the 
veteran responds, contact the NPRC, or 
any other appropriate agency, and request 
all available clinical records of this 
treatment.  If no such records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

3.  Return the claims file to the San 
Juan VAMC for either of the following 
two alternative actions to answer the 
following question:  Is it at least 
as likely as not that the veteran's 
left knee condition causes or 
aggravates his low back condition?  
Provide the responding physician with 
the claims folder for review.
Request the April 2002 orthopedic 
examiner to write an addendum to the 
April 2002 VA Compensation and 
Pension examination report to answer 
the above question.  
If and only if additional examination is 
necessary to answer the above question:  
Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
answer the above question.  

4.  Request the following records 
concerning the veteran from the Social 
Security Administration: medical records 
showing the reason for the award of 
Social Security Administration disability 
benefits and any Administrative Law Judge 
decision associated with the award of SSA 
benefits. 

5.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





